Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 7 – 8, 14 – 15 and 21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“determining, by one or more computer processors, a media being consumed on a computing device; 
responsive to determining the media is being consumed, presenting, by one or more computer processors, a first multimedia on the computing device, wherein the first multimedia is an advertisement; 
receiving, by one or more computer processors, a video of the user; 
determining, by one or more computer processors, a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for skipping the first multimedia; determining, by one or more computer processors, the gaze time is greater than a gaze time threshold; 
responsive to determining the gaze time is greater than the gaze time threshold, determining, by one or more computer processors, the user is going to skip the first multimedia; and 
responsive to determining the user is going to skip the first multimedia, presenting, by one or more computer processors, a second multimedia in place of the first multimedia on the computing device, wherein the second multimedia is an advertisement and wherein the second advertisement is presented in a remaining play time of the first advertisement”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously present Carlucci as teaching that in anticipation of the user’s fast-forwarding an advertisement, substituting an alternate commercial, (Figs. 1 and 4, [0029] – [0030]).  However, Carlucci does not clearly demonstrate determining a gaze time of the user where the user is looking at a graphical interface button for skipping for a significant amount of time.
	To supplement the teachings of Carlucci, the examiner has previously presented Kwan as teaching that the user’s gaze is directed at a navigation-relevant portion of the screen to control playback of the content that is indicated by a relatively longer gaze duration (Figs. 1 and 8, [0040], [0051], [0094], [0023], [0080]).  However, the combination of Carlucci and Kwan does not clearly demonstrate that the gaze time is greater than a gaze time threshold which indicates a user’s intent to act.
	To supplement the teachings of Carlucci and Kwan, the examiner has previously presented Perez as teaching that a user’s gaze duration is greater than a pre-defined threshold value (Fig. 25A, [0209]-[0210]) and the user’s intent to interact with an object is determined in the gaze duration is greater than a threshold ([0053] and [0210]).  However, the combination of Carlucci, Kwan and Perez does not clearly demonstrate that the second advertisement is presented in a remaining play time of the first advertisement.
	To supplement the teachings of Carlucci, Kwan and Perez, the examiner has previously present Terem as teaching that when a user requests to skip an ad segment, a substitute ad segment of the same or similar length as the original ad is provided (Fig. 1A and [0079]).  But the combination of Carlucci, Kwan, Perez and Terem does not clearly demonstrate the newly added limitation that the user is going to skip the first multimedia and responsive to determining the user is going to skip the first multimedia, presenting a second multimedia.
	Examiner has previously presented Pinson as teaching that a device can infer the intent of the user based upon context associated with user inputs.  For example, if a user enters trick mode during an advertising break, it can be inferred that the user is attempting to skip advertisements (col. 2 ll. 38 – 59).  But Pinson does not cure the deficiencies in the prior art as presented above.  Therefore, Claim 1 is considered allowable.
	
Claims 8 and 15 are considered allowable for the same reasons stated above. The dependent claims 7, 14 and 21 are allowed because they further limit independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421